Judgment affirmed. Questions under the Federal Constitution were presented and necessarily passed upon, as follows: Both appellants contended that the statutes under which they were convicted (Social Welfare Law, §§ 371, 374, 389; Penal Law, § 487-a) are invalid in that they violate on their face, and as construed and as applied by the trial court, the due process clause of the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that the statutes aforesaid do not violate the due process clause aforesaid. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fttld and Froessel, JJ.